Case 8:21-cv-00462-JLS-ADS Document 20-1 Filed 06/21/21 Page 1 of 13 Page ID #:79




           Site Accessibility Evaluation

             Americans with Disabilities Act
                           And
     Title 24 And Part 2 - California Building Code




                                             Commercial Plaza
Prepared By                                  1542 E Collins Ave
                                             Orange, CA 92867
                                                   CASp Evaluation

                                               Inspection Date: 04/24/2021
                                                 Inspector: Jason James,
                                                        CASp-479


(951) 526 - 7960
www.buildingprinciples.com



                               Powered by
Case 8:21-cv-00462-JLS-ADS Document 20-1 Filed 06/21/21 Page 2 of 13 Page ID #:80
Commercial Plaza - 1542 E Collins Ave Orange, CA 92867


Parking

Finding: 1

Accessible parking is provided in compliance with applicable standards.

Each lot where parking is provided for the public as clients, guests or employees, shall provide
accessible parking and shall be located on the shortest accessible route of travel from adjacent parking
to an accessible entrance.

A minimum of one accessible stall is required and it must be sized and designated as a van accessible
stall.

2019 CBC 11B (CA) Section 11B-208.2.4
For every six or fraction of six parking spaces required by Section 11B-208.2 to comply with Section 11B-502, at
least one shall be a van parking space complying with Section 11B-502.

2010 ADAS Section 208.2.4
For every six or fraction of six parking spaces required by 208.2 to comply with 502, at least one shall be a van
parking space complying with 502.

Citation:
2019 CBC 11B (CA) Section: 11B-208.2.4

2010 ADAS Section: 208.2.4




Building Principles                    www.buildingprinciples.com                                   2 of 13
(951) 526 - 7960                           Powered by
Case 8:21-cv-00462-JLS-ADS Document 20-1 Filed 06/21/21 Page 3 of 13 Page ID #:81
Commercial Plaza - 1542 E Collins Ave Orange, CA 92867


Finding #1 Additional Finding Photos




Building Principles         www.buildingprinciples.com                 3 of 13
(951) 526 - 7960               Powered by
Case 8:21-cv-00462-JLS-ADS Document 20-1 Filed 06/21/21 Page 4 of 13 Page ID #:82
Commercial Plaza - 1542 E Collins Ave Orange, CA 92867


Finding #1 Additional Finding Photos




Building Principles         www.buildingprinciples.com                 4 of 13
(951) 526 - 7960               Powered by
Case 8:21-cv-00462-JLS-ADS Document 20-1 Filed 06/21/21 Page 5 of 13 Page ID #:83
Commercial Plaza - 1542 E Collins Ave Orange, CA 92867


Finding #1 Additional Finding Photos




Building Principles         www.buildingprinciples.com                 5 of 13
(951) 526 - 7960               Powered by
Case 8:21-cv-00462-JLS-ADS Document 20-1 Filed 06/21/21 Page 6 of 13 Page ID #:84
Commercial Plaza - 1542 E Collins Ave Orange, CA 92867


Accessible Route

Finding: 2

Accessible routes are provided in compliance with applicable standards.

At least one accessible route shall be provided within the site from accessible parking spaces and
accessible passenger loading zones; public streets and sidewalks; and public transportation stops to
the accessible building or facility they serve.

2019 CBC 11B (CA) Section 11B-206.2.1
At least one accessible route shall be provided within the site from accessible parking spaces and accessible
passenger loading zones; public streets and sidewalks; and public transportation stops to the accessible building
or facility entrance they serve. Where more than one route is provided, all routes must be accessible.

2010 ADAS Section 206.2.1
At least one accessible route shall be provided within the site from accessible parking spaces and accessible
passenger loading zones; public streets and sidewalks; and public transportation stops to the accessible building
or facility entrance they serve.

Citation:
2019 CBC 11B (CA) Section: 11B-206.2.1

2010 ADAS Section: 206.2.1




Building Principles                    www.buildingprinciples.com                                   6 of 13
(951) 526 - 7960                           Powered by
Case 8:21-cv-00462-JLS-ADS Document 20-1 Filed 06/21/21 Page 7 of 13 Page ID #:85
Commercial Plaza - 1542 E Collins Ave Orange, CA 92867


Finding #2 Additional Finding Photos




Building Principles         www.buildingprinciples.com                 7 of 13
(951) 526 - 7960               Powered by
Case 8:21-cv-00462-JLS-ADS Document 20-1 Filed 06/21/21 Page 8 of 13 Page ID #:86
Commercial Plaza - 1542 E Collins Ave Orange, CA 92867


Finding #2 Additional Finding Photos




Building Principles         www.buildingprinciples.com                 8 of 13
(951) 526 - 7960               Powered by
Case 8:21-cv-00462-JLS-ADS Document 20-1 Filed 06/21/21 Page 9 of 13 Page ID #:87
Commercial Plaza - 1542 E Collins Ave Orange, CA 92867


Finding #2 Additional Finding Photos




Building Principles         www.buildingprinciples.com                 9 of 13
(951) 526 - 7960               Powered by
Case 8:21-cv-00462-JLS-ADS Document 20-1 Filed 06/21/21 Page 10 of 13 Page ID #:88
Commercial Plaza - 1542 E Collins Ave Orange, CA 92867


Finding #2 Additional Finding Photos




Building Principles         www.buildingprinciples.com                 10 of 13
(951) 526 - 7960               Powered by
Case 8:21-cv-00462-JLS-ADS Document 20-1 Filed 06/21/21 Page 11 of 13 Page ID #:89
Commercial Plaza - 1542 E Collins Ave Orange, CA 92867


Finding #2 Additional Finding Photos




Building Principles         www.buildingprinciples.com                 11 of 13
(951) 526 - 7960               Powered by
Case 8:21-cv-00462-JLS-ADS Document 20-1 Filed 06/21/21 Page 12 of 13 Page ID #:90
Commercial Plaza - 1542 E Collins Ave Orange, CA 92867


Finding #2 Additional Finding Photos




Building Principles         www.buildingprinciples.com                 12 of 13
(951) 526 - 7960               Powered by
                                   Case 8:21-cv-00462-JLS-ADS Document 20-1 Filed 06/21/21 Page 13 of 13 Page ID #:91
                                   Commercial Plaza - 1542 E Collins Ave Orange, CA 92867


                                   Finding #2 Additional Finding Photos




                                   Building Principles         www.buildingprinciples.com                 13 of 13
                                   (951) 526 - 7960               Powered by

Powered by TCPDF (www.tcpdf.org)
